Curia.

It is objected, 1. That the commissioner, who om dered the gate open, did not shew a legal appointment. 2. That this action lies only against the ioll-gafherer, and there is no evidence that the defendant was the toll-gatherer. 3. That the weight of evidence is against the defendant’s having "been at the gate on the day alledged.
There is no weight in any of the objections. The authority of the commissioner was sufficiently shown. The fact of the defendant’s demanding toll, connected with the other. circumstances in the case, is, prima facie, evidence that he,. *253was the toll-gatherer. If not so, he should have shown it. It was peculiarly the province of the jury, to weigh the evi.dence, and decide upon it. We do not interfere in such cases, unless the error of the jury is very apparent. Anc| we cannot say, in this case, that we are dissatisfied with the verd_ipt on this point.
Judgment affirmed.-